Morse & Morse, PLLC 1400 Old Country Road Suite 302 Westbury, NY 11590 tel: 516-487-1446 fax: 516-487-1452 email: morgold@aol.com October 18, 2011 Securities and Exchange Commission Washington, D.C. 20549 Att: Craig Arakawa, Staff Accountant Re: Quantum Materials Corp. Item 4.01 Form 8-K Filed October 4, 2011 File No. 000-52956 Ladies / Gentlemen: The following is in response to your letter of comments of October 6, 2011: On October 17, 2011, our client complied with your comment letter in an amended Form 8-K filing and provided the requested information to comply with Item 304(1)(i)(v) of Regulation S-K. As counsel to the Company and on behalf of our client, we acknowledge the following: · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, MORSE & MORSE, PLLC /s/ Steven Morse, Managing Member
